929 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles G. GADDIS, Defendant-Appellant.
No. 91-3121.
United States Court of Appeals, Sixth Circuit.
March 29, 1991.
S.D.Ohio

1
APPEAL DISMISSED.


2
Before MILBURN and BOGGS, Circuit Judges, and GILMORE, District Judge*.

ORDER

3
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


4
A review of the documents before the court indicates that appellant appealed from orders ruling on pre-trial motions and requests for admissions.  The numerous pre-trial motions are predominantly motions to dismiss the indictment.


5
This court lacks jurisdiction in this appeal.  In a criminal case, it is the imposition of sentence which is the final judgment for purposes of an appeal.    Midland Asphalt Corp. v. United States, 489 U.S. 794, 798 (1989);  Flanagan v. United States, 465 U.S. 259, 263 (1984).  The denial of a motion to dismiss an indictment is generally not appealable.    United States v. Hollywood Motor Car Co., 458 U.S. 263, 264 (1982) (per curiam);  United States v. Banks, 682 F.2d 841, 844-45 (9th Cir.1982), cert. denied, 459 U.S. 1117 (1983);  United States v. Gregory, 656 F.2d 1132, 1134-35 (5th Cir.1981).  No final and/or appealable order has been entered.


6
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation